Exhibit 99.1 UNITED STATES BANKRUPTCY COURT SOUTHERN DISTRICT OF TEXAS CORPUS CHRISTI DIVISION CASE NAME: AUTOSEIS, INC. ET AL PETITION DATE: 3/25/2014 CASE NUMBER: 14-20130 MONTHLY OPERATING REPORT SUMMARY FOR MONTH August YEAR (Amounts in '000s) MONTH 3/25/14 TO 3/31/14 April May June July August Total REVENUES (MOR-6) $ INCOME BEFORE INT; DEPREC./TAX (MOR-6) NET INCOME (LOSS) (MOR-6) PAYMENTS TO INSIDERS (MOR-9) - PAYMENTS TO PROFESSIONALS (MOR-9) 19 TOTAL DISBURSEMENTS (MOR-7 and Exhibit A) ** $ **The jointly administered Debtors are authorized to file monthly operating reports on a consolidated basis, and have disbursements broken down by case number on Exhibit A attached** ***The original of this document must be filed with the United States Bankruptcy Court*** Yes / No REQUIRED INSURANCE MAINTAINED Are all accounts receivable being collected within terms? No AS OF SIGNATURE DATE EXP. Are all post-petition liabilities, including taxes, being paid within terms? No DATE Have any pre-petition liabilities been paid? Yes CASUALTY YES (X) NO () 4/1/2015 If so, describe Payments related to First Day Motions granted LIABILITY YES (X) NO () 4/1/2015 Are all funds received being deposited into DIP bank accounts (1)? No VEHICLE YES (X) NO () 4/1/2015 Were any assets disposed of outside the normal course of business? No WORKER'S YES (X) NO () 4/1/2015 If so, describe OTHER YES (X) NO () 4/1/2015 Are all U.S. Trustee Quarterly Fee Payments current? Yes What is the status of your Plan of Reorganization? Plan Filed ATTORNEY NAME: Omar Alaniz I certify under penalty of perjury that the following complete FIRM NAME: Baker & Botts Monthly Operating Report (MOR), consisting of MOR-1 through ADDRESS: 2001 Ross Avenue MOR-9 plus attachments, is true and correct, to the best of my knowledge. CITY, STATE, ZIP: Dallas, TX 75201 SIGNED X /s/ Sean M. Gore TITLE: Senior Vice President - Chief Financial Officer TELEPHONE/FAX:
